Case 1:20-cv-20208-XXXX Document 1 Entered on FLSD Docket 01/16/2020 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

                                           CASE NO.

  LEON BRIDGES,

          Plaintiff,

  vs.

  AMERICAN AIRLINES, INC.,

       Defendant.
  _____________________________________/

                        COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiff, LEON BRIDGES, sues Defendant, AMERICAN AIRLINES, INC., pursuant

  to Title VII of the Civil Rights Act of 1964, 42 USC § 2000e et seq. and states:

          1.      At all times material hereto, Plaintiff, LEON BRIDGES, was a resident of

  Broward County, Florida. Plaintiff is of Black/African-American race and American (non-

  Hispanic) National Origin.

          2.      Defendant carries on the business of airline transportation throughout the

  United States of America and the world and, at all times material hereto, was doing

  business in Miami-Dade County, Florida, and within the jurisdiction of this Court.

          3.      Declaratory, injunctive, equitable relief, lost wages, salary, employment

  benefits and other compensatory and punitive damages are sought pursuant to 42 U.S.C.

  2000e-5. Costs and attorney’s fees may also be awarded pursuant to 42 U.S.C. § 2000e-

  5(k).

          4.      Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1331 and 2343(4)

  and 42 USC § 2000e-5(f).
Case 1:20-cv-20208-XXXX Document 1 Entered on FLSD Docket 01/16/2020 Page 2 of 6



         5.      Plaintiff is and, at all times material hereto, has been employed by the

  Defendant as a Facility Maintenance Mechanic.

         6.      Defendant has advertised the position of Crew Chief numerous times during

  Plaintiff’s employment. Plaintiff has applied numerous times, most recently on July 5,

  2017, for the position of Crew Chief.

         7.      Despite being exceptionally and the most qualified candidate with the most

  tenure, Plaintiff has not been selected for the position of Crew Chief.

         8.      Plaintiff filed his charge of discrimination on November 28, 2017 alleging

  discrimination on the basis of National Origin and Race.

         9.      Plaintiff, BRIDGES, has fulfilled all conditions precedent to the institution of

  this action.   A charge of discrimination was filed with the U.S. Equal Employment

  Opportunity Commission. The U.S. Equal Employment Opportunity Commission issued its

  Dismissal and Notice of Rights on October 22, 2019 dismissing the charge and advising

  Plaintiff of his right to bring suit. A true and correct copy of the notices of right to sue is

  attached as Exhibit “A”.

                 COUNT I - VIOLATION OF THE CIVIL RIGHTS ACT OF 1964
                              National Origin Discrimination

         10.     Plaintiff readopts and realleges all of the allegations contained in paragraphs

  1 through 9 above, as fully set forth herein.

         11.     Plaintiff is of American, non-Hispanic National Origin.

         11.     Upon information and belief, persons not of Plaintiff’s National Origin were

  advanced within the company to the higher position of Crew Chief.

         12.     Plaintiff has been discriminated against because of his National Origin in


                                                -2-
Case 1:20-cv-20208-XXXX Document 1 Entered on FLSD Docket 01/16/2020 Page 3 of 6



  violation of Title VII, whereas, he has suffered both irreparable injury and compensable

  damage unless and until this Court grants relief. Specifically, Plaintiff was exceptionally

  qualified for, applied for and sought to work as a Crew Chief with the Defendant. Other

  individuals, not of American national origin, but of Latin national origin, were selected for

  the promotion.

         13.     As a direct and proximate result of the foregoing, Plaintiff has suffered, is now

  suffering, and will continue to suffer, emotional pain and mental anguish. As a direct and

  proximate result of such actions, Plaintiff has been, is being and will in the future, be

  deprived of income in the form of wages and of prospective benefits due to the Plaintiff

  solely because of Defendant’s conduct.

         WHEREFORE, Plaintiff demands judgment for damages against Defendant,

  including but not limited to the following:

                 a.         a declaration that the acts and practices complained of herein are in

  violation of Title VII;

                 b.         enjoining and permanently restraining these violations of Title VII;

                 c.         directing Defendant to place Plaintiff in the position he would have

  occupied but for Defendant’s discriminatory treatment of him, and making him whole for

  all earnings and other benefits he would have received but for Defendant’s discriminatory

  treatment, including but not limited to wages, pension, and other lost benefits;

                 d.         compensatory damages for past, present and future mental anguish,

  pain and suffering, and humiliation caused by the intentional discrimination;

                 e.         awarding Plaintiff the costs of this action together with reasonable

  attorney’s fees, as provided by § 706(k) of Title VII, 42 U.S.C. § 2000e-5(k);

                                                   -3-
Case 1:20-cv-20208-XXXX Document 1 Entered on FLSD Docket 01/16/2020 Page 4 of 6



                f.     trial by jury; and

                g.     such other relief as the court deems proper.

                     COUNT II- Violation of the Civil Rights Act of 1964
                                   Race Discrimination

         14.    Plaintiff readopts and realleges all of the allegations contained in paragraphs

  1 through 9 above, as fully set forth herein.

         15.    Plaintiff’s race is Black/African-American.

         16.    Upon information and belief, persons not of Plaintiff’s race were advanced

  within the company to the higher position of Crew Chief.

         17.    Plaintiff has been discriminated against because of his race in violation of

  Title VII, whereas, he has suffered both irreparable injury and compensable damage

  unless and until this Court grants relief. Specifically, Plaintiff was exceptionally qualified

  for, applied for and sought to work as a Crew Chief with the Defendant. Other individuals,

  not of American national origin, but of Latin national origin, were selected for the

  promotion.

         18.    As a direct and proximate result of the foregoing, Plaintiff has suffered, is now

  suffering, and will continue to suffer, emotional pain and mental anguish. As a direct and

  proximate result of such actions, Plaintiff has been, is being and will in the future, be

  deprived of income in the form of wages and of prospective benefits due to the Plaintiff

  solely because of Defendant’s conduct.

         WHEREFORE, Plaintiff demands judgment for damages against Defendant,

  including but not limited to the following:

                a.     a declaration that the acts and practices complained of herein are in


                                                -4-
Case 1:20-cv-20208-XXXX Document 1 Entered on FLSD Docket 01/16/2020 Page 5 of 6



  violation of Title VII;

                 b.         enjoining and permanently restraining these violations of Title VII;

                 c.         directing Defendant to place Plaintiff in the position he would have

  occupied but for Defendant’s discriminatory treatment of him, and making him whole for

  all earnings and other benefits he would have received but for Defendant’s discriminatory

  treatment, including but not limited to wages, pension, and other lost benefits;

                 d.         compensatory damages for past, present and future mental anguish,

  pain and suffering, and humiliation caused by the intentional discrimination;

                 e.         awarding Plaintiff the costs of this action together with reasonable

  attorney’s fees, as provided by § 706(k) of Title VII, 42 U.S.C. § 2000e-5(k);

                 f.         trial by jury; and

                 g.         such other relief as the court deems proper.

                                      DEMAND FOR JURY TRIAL

         WHEREFORE, Plaintiff, BRIDGES, submits this demand for jury trial for all issues

  triable of right by a jury pursuant to Rule 38, Fed. R. Civ. P.

                                                 TERI GUTTMAN VALDES LLC
                                                 Counsel for Plaintiff
                                                 1501 Venera Avenue, Suite 300
                                                 Coral Gables, Florida 33146
                                                 Telephone: (305) 740-9600
                                                 Facsimile: (305) 740-9202
                                                 E-mail: tgvaldes@aol.com


                                                 By: /s/ Teri Guttman Valdes
                                                         Teri Guttman Valdes
                                                         Florida Bar No. 0010741




                                                          -5-
Case 1:20-cv-20208-XXXX Document 1 Entered on FLSD Docket 01/16/2020 Page 6 of 6




                                            -6-
